COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


  HUGO BUSTAMANTE, JR.,                         §
                                                                 No. 08-17-00174-CV
               Appellant,                       §
                                                                    Appeal from the
  v.                                            §
                                                                  205th District Court
  MIRANDA & MALDONADO, P.C.,                    §
  CARLOS A. MIRANDA, III, GABRIEL                               of El Paso County, Texas
  PEREZ and CARLOS MALDONADO,                   §
                                                                 (TC# 2015DCV0358)
               Appellees.                       §


                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellees

recover from Appellant and his sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs of this appeal, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 28TH DAY OF FEBRUARY, 2019.

                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Larsen, Senior Judge
Larsen, Senior Judge (Sitting by Assignment)